EXHIBIT 10.1




AMENDED AND RESTATED
DIRECTOR INDEMNIFICATION AGREEMENT
THIS AMENDED AND RESTATED DIRECTOR INDEMNIFICATION AGREEMENT (this “Agreement”)
is made as of [·] by and between CBOE Holdings, Inc., a Delaware corporation
(the “Corporation”), and [·] (“Indemnitee”). This Agreement supersedes in its
entirety any prior Director Indemnification Agreement between the Corporation
and Indemnitee.
RECITALS
WHEREAS, highly competent persons have become more reluctant to serve
publicly-held companies as directors or in other capacities unless they are
provided with adequate protection through insurance and adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of such publicly-held companies;
WHEREAS, the Second Amended and Restated Certificate of Incorporation of the
Corporation (as the same may be further amended and/or restated from
time-to-time, the “Certificate of Incorporation”) requires indemnification of
the directors (including in their capacity as committee members) of the
Corporation, and Indemnitee may also be entitled to indemnification pursuant to
the General Corporation Law of the State of Delaware (the “DGCL”);
WHEREAS, the Certificate of Incorporation and the DGCL expressly provide that
the indemnification provisions set forth therein are not exclusive, and thereby
contemplate that contracts may be entered into between the Corporation and its
directors with respect to indemnification;
WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the
Corporation and its stockholders and that the Corporation should act to assure
such persons that there will be increased certainty of such protection in the
future;
WHEREAS, it is reasonable, prudent and necessary for the Corporation
contractually to obligate itself to indemnify, and to advance Expenses on behalf
of, such persons so that they will serve or continue to serve the Corporation
free from undue concern that they will not be so indemnified;
WHEREAS, Indemnitee is willing to serve, continue to serve or to take on
additional service for or on behalf of the Corporation on the condition that
Indemnitee be so indemnified; and
WHEREAS, Indemnitee is or was serving, or may be requested to serve, at the
request of the Corporation as a director or officer, employee or agent of any
other corporation, partnership, joint venture, trust, or other enterprise or
non-profit entity, including service with respect to employee benefit plans
(each, an “Other Enterprise”) and, as such, may have certain rights to
indemnification and/or insurance provided by such Other Enterprise(s) which
Indemnitee and the Corporation intend to be primary to the obligation of the
Corporation to indemnify Indemnitee as provided herein.
WHEREAS, the Corporation and Indemnitee previously entered into a Director
Indemnification Agreement and desire to amend and replace that Director
Indemnification Agreement with this Agreement.
NOW, THEREFORE, in consideration of the covenants and agreements set forth
below, and for other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:





--------------------------------------------------------------------------------

EXHIBIT 10.1


Section 1.Definitions. As used in this Agreement:
(a)“Affiliate” has the meaning set forth in Rule 12b-2 of the Exchange Act.
(b)“Board” means the Board of Directors of the Corporation.
(c)“Bylaws” means the Third Amended and Restated Bylaws of the Corporation, as
the same may be further amended and/or restated from time-to-time.
(d)“Constituent Documents” means the Certificate of Incorporation and the
Bylaws.
(e)“Corporate Status” describes (i) the status of a person who (A) is or was a
director or member of a committee of the Corporation or, (B) if at the time when
such person was a director of the Corporation, is or was serving at the request
of the Corporation as a director or officer, employee or agent of any Other
Enterprise, and (ii) any action by or omission of such person in connection with
such status.
(f)“Delaware Court” means the Chancery Court of the State of Delaware.
(g)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.
(h)“Expenses” means all reasonable attorneys’ fees, costs, disbursements or
expenses of the types customarily incurred in connection with prosecuting,
defending, preparing to prosecute or defend, investigating, being or preparing
to be a witness in, or otherwise participating in, any Proceeding (including by
furnishing, or preparing to furnish, documents in response to a subpoena or
otherwise in connection with any Proceeding), as well as any expenses incurred
in connection with any appeal resulting from any Proceeding, including the
premium, security for, and other costs relating to any cost bond, supersedeas
bond, or other appeal bond or its equivalent. Expenses shall also include (i)
any Federal, state, local or foreign taxes imposed on Indemnitee as a result of
the actual or deemed receipt of any payments under this Agreement, including all
interest, assessments, and other charges paid or payable with respect to such
payments, (ii) subject to Section 4(a), any reasonable expenses incurred in
connection with seeking recovery under any directors’ and officers’ liability
insurance policies maintained by the Corporation, regardless of whether
Indemnitee is ultimately determined to be entitled to such indemnification,
advancement or Expenses or insurance recovery, as the case may be, and (iii) for
purposes of Section 8(d) only, Expenses incurred by or on behalf of Indemnitee
in connection with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement, by litigation or otherwise. The term “Expenses,”
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments, fines or penalties against Indemnitee.
(i)“Proceeding” shall include any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or other proceeding, whether brought by or in the right
of the Corporation or otherwise and whether of a civil, criminal,
administrative, regulatory, legislative or investigative (formal or informal)
nature, including any appeal therefrom, in which Indemnitee was, is or will be,
or is threatened to be involved as a party or otherwise by reason of
Indemnitee’s Corporate Status, whether or not serving in such capacity at the
time any liability or expense is incurred for which indemnification,
reimbursement or advancement can be provided under this Agreement, including any
such matter pending or threatened on or before the date of this Agreement, but
excluding any initiated by Indemnitee except as otherwise expressly provided
herein.
Section 2.Indemnity. The Corporation agrees to indemnify and hold harmless
Indemnitee, in connection with Indemnitee’s Corporate Status, to the fullest
extent permitted by applicable law, as such may be amended from time to time. In
furtherance of the foregoing indemnification, and without limiting the
generality thereof:
(a)For Third-Party Proceedings. The Corporation shall indemnify Indemnitee in
accordance with the provisions of this Section 2(a) if Indemnitee, by reason of
Indemnitee’s Corporate Status, is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of the
Corporation. Indemnitee shall be indemnified against all Expenses, judgments,
fines and amounts paid in settlement (including all interest thereon) actually
and reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection
with such Proceeding (or part thereof), if





--------------------------------------------------------------------------------

EXHIBIT 10.1


Indemnitee acted in good faith and in a manner Indemnitee reasonably believed to
be in or not opposed to the best interests of the Corporation or its Affiliates
and, in the case of a criminal Proceeding, had no reasonable cause to believe
that Indemnitee’s conduct was unlawful.
(b)For Proceedings by or in the Right of the Corporation. The Corporation shall
indemnify Indemnitee in accordance with the provisions of this Section 2(b) if
Indemnitee, by reason of Indemnitee’s Corporate Status, is, or is threatened to
be made, a party to or a participant in any Proceeding by or in the right of the
Corporation. Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding (or part thereof), if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation or its Affiliates; provided, however, that no
indemnification for Expenses shall be made under this Section 2(b) in respect of
any claim, issue or matter as to which Indemnitee shall have been finally
adjudged by a court to be liable to the Corporation, unless and only to the
extent that, the Delaware Court shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
Indemnitee is fairly and reasonably entitled to indemnification.
(c)For Expenses Where Indemnitee is Wholly or Partly Successful. Notwithstanding
any other provisions of this Agreement, to the fullest extent permitted by
applicable law and to the extent that Indemnitee, by reason of Indemnitee’s
Corporate Status, is a party to (or participant in) and is successful, on the
merits or otherwise, in defense of any Proceeding or any claim, issue or matter
therein, in whole or in part, the Corporation shall indemnify Indemnitee against
all Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with each successfully resolved claim, issue or matter. 
However, except as provided in Section 9(f), the Corporation shall not be
obligated under this Section 2(c) to indemnify Indemnitee for any such amount if
and to the extent that payment has actually been made to or on behalf of
Indemnitee under any insurance policy, contract, agreement or otherwise
(including, without limitation, any payment made by or on behalf of an Other
Enterprise).   In that event, the Corporation shall be obligated to indemnify
Indemnitee with respect to any excess beyond such amount actually paid to or on
behalf of Indemnitee. For purposes of this Section 2(c) and without limitation,
the termination of any claim, issue or matter in such a Proceeding by dismissal,
with or without prejudice, shall be deemed to be a successful result as to such
claim, issue or matter.
(d)For Expenses When Indemnitee Serves as a Witness. Notwithstanding any other
provision of this Agreement, to the fullest extent permitted by applicable law,
the Corporation shall indemnify Indemnitee in accordance with the provisions of
this Section 2(d) if Indemnitee, by reason of Indemnitee’s Corporate Status, is
or prepares to serve as a witness in any Proceeding to which Indemnitee is not a
party, for all Expenses actually and reasonably incurred by Indemnitee or on
Indemnitee’s behalf in connection therewith; it being understood, however, that
the Corporation shall have no obligation under this Section 2(d) to compensate
Indemnitee for Indemnitee’s time or efforts so expended.
For purposes of this Agreement, Indemnitee shall be deemed to have acted in a
manner “not opposed to the best interests of the Corporation or its Affiliates”
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the interest of the Corporation or its Affiliates.
Section 3.Exceptions to Right to Indemnification. Notwithstanding any provision
in this Agreement, the Corporation shall not be obligated under this Agreement
to make any indemnity in connection with:
(a)any amount paid in settlement absent prior written consent to such settlement
by the Corporation (such consent not to be unreasonably withheld);
(b)except as provided in Section 9(f), any amount otherwise indemnifiable (or
for which advancement is provided hereunder) if and to the extent that payment
has actually been made to or on behalf of Indemnitee under any insurance policy,
contract, agreement or otherwise, except with respect to any excess beyond the
amount paid under any insurance policy, contract, agreement or otherwise,





--------------------------------------------------------------------------------

EXHIBIT 10.1


including, without limitation, any such payment made by or on behalf of an Other
Enterprise, it being understood that, consistent with Section 9(i), if
applicable, such Other Enterprise shall be primarily responsible for Jointly
Indemnifiable Proceedings;
(c)any claim made against Indemnitee for (i) an accounting of profits made from
the purchase and sale (or sale and purchase) by Indemnitee of securities of the
Corporation within the meaning of Section 16(b) of the Exchange Act or similar
provisions of state statutory law or common law, or (ii) any reimbursement of
the Corporation by Indemnitee of any bonus or other incentive-based or
equity-based compensation or of any profits realized by Indemnitee from the sale
of securities of the Corporation, as required in each case under the Exchange
Act, or the payment to the Corporation of profits arising from the purchase and
sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act of 2002; and
(d)except as provided in Section 8(d), in connection with any Proceeding (or any
part of any Proceeding) initiated by Indemnitee, including any Proceeding (or
any part of any Proceeding) initiated by Indemnitee against the Corporation, any
of its Affiliates or any Other Enterprise, or any such entity’s directors,
officers, employees, agents or other indemnitees, unless (i) the Board
authorized the Proceeding (or such part of the Proceeding) prior to its
initiation or (ii) the Corporation provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Corporation under applicable
law.
Section 4.Advancement of Expenses.
(a)This Section 4 shall not apply to any claim made by Indemnitee for which
indemnity is excluded pursuant to Section 3. The Corporation shall advance, to
the extent not prohibited by applicable law, Expenses incurred by Indemnitee in
connection with defending any Proceeding (or any part of any Proceeding), and
such advancement shall be made within thirty (30) days after the receipt by the
Corporation of a statement or statements requesting such advances from time to
time, whether prior to or after final disposition of any Proceeding; provided,
that any request for advancement of attorneys’ and other experts’ fees and costs
must be accompanied by a detailed billing statement, redacted only as necessary
to preserve any applicable attorney-client or other legally recognized
privilege. Such statements shall reasonably evidence the Expenses incurred by
Indemnitee or on Indemnitee’s behalf and shall include reasonable backup for all
costs and disbursements in excess of $250.00. With respect to any attempt to
secure recovery under any applicable directors’ and officers’ liability
insurance policies maintained by the Corporation, the Corporation shall be
entitled (absent a conflict of interest with Indemnitee) to secure such recovery
on behalf of Indemnitee, and Indemnitee shall be entitled to advancement of
Expenses if, and only if, the actions of Indemnitee and its attorneys and other
advisors in such regard are not duplicative of those of the Corporation or
(absent a conflict of interest) any other person or entity seeking recovery
thereunder.
(b)Any advancement of Expenses pursuant to this Section 4 shall be made only
upon delivery to the Corporation of an instrument, by or on behalf of
Indemnitee, in substantially the form attached hereto as Exhibit A (each such
instrument, an “Undertaking”) to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal or otherwise in accordance with Delaware law that
Indemnitee is not entitled to be so indemnified for such Expenses. No security
shall be required in connection with any Undertaking and any Undertaking shall
be accepted without reference to Indemnitee’s ability to make repayment.
(c)    Notwithstanding anything herein to the contrary, in no event shall the
Corporation be required to advance any Expenses to Indemnitee if the Corporation
directly brings a Proceeding alleging that Indemnitee (i) committed an act or
omission not in good faith or (ii) committed an act of intentional misconduct or
a knowing violation of law.
Section 5.Procedure for Requesting Indemnification. To obtain indemnification
under this Agreement, Indemnitee shall submit to the Corporation a written
request, including such





--------------------------------------------------------------------------------

EXHIBIT 10.1


documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. In addition, Indemnitee shall promptly notify the
Corporation in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which Indemnitee may seek indemnification or advancement of Expenses
hereunder. The omission or delay by Indemnitee to request indemnification
hereunder or provide the notice required by the immediately preceding sentence
will not relieve the Corporation from any liability which it may have to
Indemnitee hereunder or otherwise, except to the extent that the Corporation is
materially prejudiced by the delay, and any such delay shall not constitute a
waiver by Indemnitee of any rights under this Agreement.
Section 6.Procedures for Determining Entitlement to Indemnification.
(a)Determination to be Made by the Board. Upon written request by Indemnitee for
indemnification pursuant to Section 5, a determination with respect to
Indemnitee’s entitlement thereto shall be made by the Board. The Board’s
determination of Indemnitee’s right to indemnification shall be made within the
following time frames:
(i)if there has been a final disposition of the Proceeding that was the basis
for Indemnitee’s claim for indemnification, the Board’s determination with
respect to Indemnitee’s entitlement to indemnification shall be made within the
later of thirty (30) days after receipt by the Corporation of the request
therefor and thirty (30) days after the Indemnitee provides the Corporation with
written notice of the final disposition of the applicable Proceeding; and
(ii)if there has not been a final disposition of the Proceeding that was the
basis for Indemnitee’s claim for indemnification and the Board decides not to
wait until the final disposition of that Proceeding to make a determination with
respect to Indemnitee’s entitlement to indemnification, the Board’s
determination with respect to Indemnitee’s entitlement to indemnification shall
be made within sixty (60) days after receipt by the Corporation of the request
therefor; provided, however, that such 60-day period may be extended for a
reasonable time, not to exceed an additional thirty (30) days, if the Board in
good faith requires such additional time for the obtaining or evaluating of
documentation and/or information relating thereto.
Any such determination by the Board shall be promptly communicated to Indemnitee
by written notice, which notice shall include (if applicable) a description of
the reason(s) why Indemnitee’s request for indemnification hereunder was denied.
In making any such determination, the Board shall act in good faith and provide
Indemnitee with a reasonable opportunity to appear before, and present
Indemnitee’s case to, the Board.
(b)Duty to Cooperate. Indemnitee shall cooperate with the Board with respect to
the Board’s determination as to whether Indemnitee’s is entitled to
indemnification, including providing to the Board and its representatives and
advisors, upon reasonable advance request, that part of any documentation or
information which is not subject to any legally recognized privilege or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably pertinent to such determination. Any Expenses incurred
by Indemnitee in providing such cooperation shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Corporation hereby agrees to indemnify and hold
Indemnitee harmless therefrom.
(c)Presumptions. In making a determination with respect to entitlement to
indemnification hereunder, the Board shall, to the fullest extent not prohibited
by applicable law, presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 5, and the Corporation shall, to the fullest extent not
prohibited by applicable law, have the burden of proof to overcome that
presumption in connection with the making by the Board of any determination
contrary to that presumption. Neither the failure of the





--------------------------------------------------------------------------------

EXHIBIT 10.1


Corporation to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Corporation that Indemnitee has not met such applicable
standard of conduct, shall be a defense to the action or create a presumption
that Indemnitee has not met the applicable standard of conduct.
(d)Effect of Proceeding. The termination of any Proceeding or of any claim,
issue or matter therein, by judgment, order, settlement, conviction, or upon a
plea of nolo contendere or its equivalent, shall not (except as otherwise
expressly provided in this Agreement) of itself adversely affect the right of
Indemnitee to indemnification or create a presumption that Indemnitee did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Corporation or its Affiliates or,
with respect to any criminal Proceeding, that Indemnitee had reasonable cause to
believe that Indemnitee’s conduct was unlawful.
(e)Reliance as Safe Harbor. For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Corporation or Other Enterprise,
including financial statements, or on information supplied to Indemnitee by the
officers of the Corporation or Other Enterprise on matters that Indemnitee
reasonably believes are within such officers’ duties, or on the advice of legal
counsel for the Corporation or Other Enterprise or on information or records
given or reports made to the Corporation or Other Enterprise by an independent
certified public accountant or by an appraiser or other expert selected with
reasonable care by the Corporation or Other Enterprise. The provisions of this
Section 6(e) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement. Whether or not the foregoing
provisions of this Section 6(e) are satisfied, it shall in any event be presumed
(subject to such presumption being rebutted) that Indemnitee has at all times
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Corporation.
(f)    Partial Disputes. If the Corporation disputes a portion of the amounts
for which indemnification is requested, the undisputed portion shall be paid and
only the disputed portion withheld pending resolution of any such dispute.
(g)    No Imputed Knowledge, Actions or Omissions. The knowledge and/or actions,
or failure to act, of any director, officer, trustee, partner, managing member,
fiduciary, agent or employee of the Corporation, any of its Affiliates or any
Other Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.
(a)No Determination Required Prior to Final Disposition. Notwithstanding
anything in this Agreement to the contrary, no determination as to entitlement
of Indemnitee to indemnification under this Agreement shall be required to be
made prior to the final disposition of the applicable Proceeding.
Section 7.Defense of Proceedings. The Corporation shall be entitled to
participate at its own expense in the defense of any Proceeding relating to
Indemnitee’s Corporate Status. The Corporation shall also be entitled to assume
the defense thereof, with counsel reasonably satisfactory to Indemnitee unless
(a) the named parties in any such Proceeding (including any impleaded parties)
include the Corporation or any Affiliate of the Corporation and Indemnitee, and
Indemnitee reasonably believes that there may be one or more legal defenses
available to Indemnitee that are different from or in addition to those
available to the Corporation or such subsidiary, or (b) any such representation
by such counsel would be precluded under the applicable standards of
professional conduct then prevailing. The Corporation shall not, without the
prior written consent of Indemnitee (which shall not be unreasonably withheld),
effect any settlement of any Proceeding relating to Indemnitee’s Corporate
Status unless such settlement solely involves





--------------------------------------------------------------------------------

EXHIBIT 10.1


the payment of money by the Corporation and includes a complete and
unconditional release of Indemnitee from all liability on all claims that are
the subject matter of such Proceeding.
Section 8.Remedies of Indemnitee.
(a)Subject to Section 8(e), in the event that (i) the Board determines pursuant
to Section 6(a) that Indemnitee is not entitled to indemnification under this
Agreement, (ii) no determination of entitlement to indemnification shall have
been made by the Board pursuant to Section 6(a) within the applicable time
period (or any extension thereof) set forth in Section 6(a), (iii) advancement
of Expenses is not timely made pursuant to Section 4, (iv) payment of
indemnification is not made pursuant to Section 2(c), Section 2(d) or the last
sentence of Section 6(b) within thirty (30) days after receipt by the
Corporation of a written request therefor which includes a statement of fees
that reasonably evidences the Expenses incurred by Indemnitee or on Indemnitee’s
behalf and which includes reasonable backup for all Expenses in excess of
$250.00 (including, with respect to attorneys’ and other experts’ fees and
costs, a detailed billing statement, redacted only as necessary to preserve any
applicable attorney-client other legally recognized privilege), or (v) payment
of indemnification pursuant to Section 2 (other than subsections (c) and (d)
thereof which are covered above) is not made within thirty (30) days after a
determination has been made that Indemnitee is entitled to indemnification,
Indemnitee shall be entitled to an adjudication by the Delaware Court of
Indemnitee’s entitlement to such indemnification or advancement of Expenses.
(b)Any Proceeding commenced pursuant to this Section 8 shall be conducted in all
respects as a de novo trial on the merits and Indemnitee shall not be prejudiced
by reason of either (i) an adverse determination by the Board pursuant to
Section 6(a) that Indemnitee is not entitled to indemnification, or (ii) the
absence of a determination by the Board pursuant to Section 6(a) that Indemnitee
is entitled to indemnification, if such was the case. In any Proceeding
commenced pursuant to this Section 8 the Corporation shall have the burden of
proving, by clear and convincing evidence, that Indemnitee is not entitled to
indemnification or advancement of Expenses, as the case may be.
(c)If a determination shall have been made pursuant to Section 6(a) that
Indemnitee is entitled to indemnification, the Corporation shall be bound by
such determination in any Proceeding commenced pursuant to this Section 8,
absent (i) a misstatement by Indemnitee of a material fact, or an omission of a
material fact necessary to make Indemnitee’s statement not materially
misleading, in connection with the request for indemnification, or (ii) a
prohibition of such indemnification under applicable law.
(d)The Corporation shall indemnify Indemnitee against any and all Expenses and,
if requested by Indemnitee, shall (within thirty (30) days after receipt by the
Corporation of a written request therefor) advance, to the extent not prohibited
by applicable law, such Expenses to Indemnitee, which are reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding brought
by Indemnitee against the Corporation for the interpretation, enforcement or
defense of Indemnitee’s rights to indemnification or advancement of Expenses
under this Agreement or, subject to Section 4, under any directors’ and
officers’ liability insurance policies maintained by the Corporation.
(e)The Corporation shall be precluded from asserting in any Proceeding,
including, without limitation, a Proceeding under this Section 8, that the
provisions of this Agreement are not valid, binding and enforceable or that
there is insufficient consideration for this Agreement and shall stipulate in
court that the Corporation is bound by all the provisions of this Agreement.
Section 9.Non-exclusivity; Survival of Rights; Insurance; Subrogation.
(a)The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement (i) shall not be deemed exclusive of any other rights
to which Indemnitee may at any time be entitled under applicable law (as amended
from time to time), the Constituent Documents, any agreement, a vote of
stockholders or a resolution of directors, or otherwise, and every other right
and remedy shall be cumulative and in addition to every other right and remedy
given hereunder or now or hereafter existing at law or in equity or otherwise
and (ii) shall be interpreted independently of, and





--------------------------------------------------------------------------------

EXHIBIT 10.1


without reference to, any other such rights to which Indemnitee may at any time
be entitled. The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.
(b)No supplement, modification or amendment of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Corporate Status prior to such supplement, modification or
amendment.
(c)To the extent that a change in Delaware law, whether by statute or judicial
decision, permits greater indemnification or advancement of Expenses than would
be afforded currently under the Constituent Documents and this Agreement, it is
the intent of the parties hereto that Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change; provided, however, that no
change in Delaware law shall have the effect of reducing the benefits available
to Indemnitee hereunder based on Delaware law as in effect on the date hereof or
as such benefits may improve as a result of amendments to Delaware law after the
date hereof.
(d)To the extent that there is a conflict or inconsistency between the terms of
this Agreement and the Constituent Documents, it is the intent of the parties
hereto that Indemnitee shall enjoy the greater benefits regardless of whether
contained herein or in the Constituent Documents.
(e)The Corporation shall use its reasonable efforts to maintain in effect at all
times (subject to appropriate cost considerations) an insurance policy or
policies providing directors’ and officers’ liability insurance for directors
and officers of the Corporation. The Corporation shall advise Indemnitee as to
the general terms of, and the amounts of coverage provided by, any such
directors’ and officers’ liability insurance policy and shall promptly notify
Indemnitee if, at any time, any such insurance policy will no longer be
maintained or the amount of coverage under any such insurance policy will be
decreased. If, at the time of the receipt of a notice of a claim pursuant to the
terms hereof, the Corporation has director and officer liability insurance in
effect, the Corporation shall give prompt notice of such claim or of the
commencement of a Proceeding, as the case may be, to the insurers in accordance
with the procedures set forth in the respective policies. The Corporation shall
thereafter take all necessary or desirable action to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such policies. The provisions of this Section 9(e)
shall not (i) restrict the Corporation’s right to purchase any type of
directors’ and officers’ liability coverage (or any other insurance coverage
that is reserved to or benefits solely or primarily independent or non-executive
directors) or (ii) afford any officer or non-executive director who is not
insured under any such insurance policy a claim against the Corporation,
Indemnitee, or any other entity arising from the purchase or existence of such
insurance coverage.
(f)In the event that Indemnitee has rights to indemnification, advancement of
Expenses and/or insurance provided by another entity which is not an Other
Enterprise (each, an “Other Indemnitor”), the Corporation hereby agrees that as
between the Corporation and any such Other Indemnitor (i) the Corporation is the
indemnitor of first resort with respect to expenses or liabilities incurred by
Indemnitee by reason of Indemnitee’s Corporate Status (i.e., its obligations to
Indemnitee are primary and any obligation of the Other Indemnitor to advance
expenses or to provide indemnification for the same expenses or liabilities
incurred by Indemnitee are secondary), (ii) the Corporation shall be required to
advance the full amount of Expenses incurred by Indemnitee by reason of
Indemnitee’s Corporate Status and shall be liable for the full amount of all
Expenses, judgments, penalties, fines and amounts paid in settlement to the
extent legally permitted and as required by the terms of this Agreement and the
Constituent Documents (or any other agreement between the Corporation and
Indemnitee) by reason of Indemnitee’s Corporate Status, without regard to any
rights Indemnitee may have against the Other Indemnitor, and (iii) the
Corporation irrevocably waives, relinquishes and releases the Other Indemnitor
from any and all claims against the Other Indemnitor for contribution,
subrogation or any other recovery of any kind in respect thereof. The
Corporation further agrees that no advancement or





--------------------------------------------------------------------------------

EXHIBIT 10.1


payment by an Other Indemnitor on behalf of Indemnitee with respect to any claim
that arises by reason of Indemnitee’s Corporate Status for which Indemnitee has
sought indemnification from the Corporation shall affect the foregoing and the
Other Indemnitor shall have a right of contribution and/or be subrogated to the
extent of such advancement or payment to all of the rights of recovery of
Indemnitee against the Corporation.  The Corporation and Indemnitee agree that
an Other Indemnitor is an express third party beneficiary of the terms hereof.
(g)Except as provided in Section 9(f), in the event of any payment under this
Agreement, the Corporation shall be subrogated to the extent of such payment to
all of the rights of recovery of Indemnitee (other than against an Other
Indemnitor), who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Corporation to bring a Proceeding to enforce such rights.
(h)Except as provided in Section 9(f), the Corporation’s obligation to indemnify
or advance Expenses hereunder to Indemnitee who is or was serving in
Indemnitee’s Corporate Status shall be reduced by any amount Indemnitee has
actually received as indemnification or advancement of Expenses from another
person or entity.
(i)Given that certain Proceedings may arise for which Indemnitee shall be
entitled to indemnification or advancement of Expenses from both an Other
Enterprise and the Corporation (“Jointly Indemnifiable Proceedings”) due to the
relationship between any such Other Enterprise and the Corporation and the
service of Indemnitee as a director or officer, employee or agent of such Other
Enterprise at the request of the Corporation, Indemnitee agrees that the
indemnification provided hereunder shall be secondary to any and all
indemnification to which Indemnitee is entitled from such Other Enterprise(s),
and will only be paid to the extent the primary indemnification is not promptly
paid by such Other Enterprise(s) and Indemnitee is otherwise entitled to
indemnification under this Agreement. Under no circumstance shall any Other
Enterprise be entitled to any right of contribution, subrogation or any other
recovery of any kind by the Corporation in respect of such Other Enterprise’s
indemnification obligations, and any right of recovery Indemnitee may have from
any such Other Enterprise shall reduce the rights of Indemnitee and the
obligations of the Corporation hereunder. In the event that the Corporation
shall make any payment to Indemnitee in respect of indemnification or
advancement with respect to any Jointly Indemnifiable Proceeding, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee against such Other Enterprise(s), and
Indemnitee shall execute all papers reasonably required and shall do all things
that may be reasonably necessary to secure such rights, including the execution
of such documents as may be necessary to enable the Corporation to bring a
Proceeding to enforce such rights.
Section 10.Contribution. Unless precluded by Section 3 or as a result of an
adverse determination pursuant to Section 6(a), to the fullest extent
permissible under applicable law, if the indemnification provided for in this
Agreement is unavailable to Indemnitee for any reason whatsoever, the
Corporation, in lieu of indemnifying Indemnitee, shall contribute to the amount
incurred by Indemnitee, whether for judgments, fines, penalties, excise taxes,
amounts paid or to be paid in settlement and/or for Expenses, in connection with
any claim relating to an indemnifiable event under this Agreement, in such
proportion as is deemed fair and reasonable in light of all of the circumstances
of such Proceeding in order to reflect (a) the relative benefits received by the
Corporation and Indemnitee as a result of the event(s) and/or transaction(s)
giving cause to such Proceeding; and/or (b) the relative fault of the
Corporation (and its directors, officers, employees and agents other than
Indemnitee) and Indemnitee in connection with such event(s) and/or
transaction(s).
Section 11.Duration; Binding Effect. The rights granted to Indemnitee hereunder
shall continue and survive any termination of this Agreement and any termination
of Indemnitee’s Corporate Status and shall inure to the benefit of Indemnitee,
Indemnitee’s personal representatives, heirs, executors, administrators and
beneficiaries. This Agreement will be binding upon the Corporation but will not,





--------------------------------------------------------------------------------

EXHIBIT 10.1


absent the written consent of Indemnitee, otherwise be assignable, transferable
or delegable by the Corporation.
Section 12.Severability. The invalidity or unenforceability of any provision
hereof (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid or unenforceable,
that is not itself invalid or unenforceable) shall in no way affect the validity
or enforceability of any other provision. This Agreement is intended to confer
upon Indemnitee indemnification rights to the fullest extent permitted by
applicable law. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with this intent, to
the extent necessary to resolve such conflict. To the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any Section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.
Section 13.Integration. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral, written and implied, between the
parties hereto with respect to the subject matter hereof; provided, however,
that this Agreement is a supplement to and in furtherance of the Constituent
Documents, any employment agreement between Indemnitee and the Corporation or
any of its subsidiaries and applicable law, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder.
Section 14.Modification and Waiver. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
thereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.
Section 15.Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given if (a) delivered by hand, upon receipt by the party to whom said notice or
other communication shall have been directed, (b) mailed by certified or
registered mail with postage prepaid, on the third business day after the date
on which it is so mailed, (c) mailed by reputable overnight courier, one day
after deposit with such courier and with written verification of receipt (d)
sent by facsimile transmission, upon receipt by the sender of a printed
confirmation of transmittal, or (e) sent by e-mail transmission, upon receipt by
the sender of electronic confirmation of such transmittal:
(a)    If to Indemnitee:
[NAME]
[ADDRESS]
Facsimile: [·]
E-mail: [·]


or to any other address as may have been furnished to the Corporation by
Indemnitee.
(b)    If to the Corporation to:
CBOE Holdings, Inc.
400 South LaSalle Street
Chicago, Illinois 60605
Attention: General Counsel
Facsimile: (312) 786-7919
E-mail: corporatesecretary@cboe.com





--------------------------------------------------------------------------------

EXHIBIT 10.1


or to any other address as may have been furnished to Indemnitee by the
Corporation.
Section 16.Governing Law and Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
without regard to its conflict of laws rules which would require the application
of the laws of a jurisdiction other than the State of Delaware. The Corporation
and Indemnitee hereby irrevocably and unconditionally (a) agree that any
Proceeding arising out of or in connection with this Agreement shall be brought
only in the Delaware Court, and not in any other state or federal court in the
United States of America or any court in any other country, (b) consent to
submit to the exclusive jurisdiction of the Delaware Court for purposes of any
Proceeding arising out of or in connection with this Agreement, (c) waive any
objection to the laying of venue of any such Proceeding in the Delaware Court,
(d) waive, and agree not to plead or to make, any claim that any such Proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum, and (e) agree to accept service of any summons, complaint or other
pleading which is made in the manner provided in Section 15, provided that
nothing in this Section 16 shall affect the right of a party hereto to serve
such summons, complaint or other pleading in any other manner permitted by
applicable law.
Section 17.Third Party Beneficiaries. Nothing in this Agreement, expressed or
implied, is intended or shall be construed to confer any right, remedy or claim
upon any person other than the parties, the Corporation’s successors and
permitted assigns, and Indemnitee’s personal representatives, heirs, executors,
administrators and beneficiaries.
Section 18.Interpretation. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate. The headings of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. The
word “including” means “including but not limited to” or “including without
limitation.” Unless the context expressly indicates otherwise, reference to any
Section means such Section of this Agreement.
Section 19.No Construction as Employment Agreement. Nothing contained in this
Agreement will be construed as giving Indemnitee any right to be retained in the
employ of the Corporation of any of its Affiliates.
Section 20.Execution. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument, notwithstanding that
both parties are not signatories to the original or same counterpart. Each
counterpart may be delivered by facsimile transmission or e-mail (as a .pdf,
.tif or similar un-editable attachment), which transmission shall be deemed
delivery of an originally executed counterpart hereof.


[REMAINDER OF PAGE BLANK, SIGNATURE PAGE FOLLOWS]
- 15 -


(Signature Page to Indemnification Agreement)
        
IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.
CBOE HOLDINGS, INC.                    






By:                            
Name:





--------------------------------------------------------------------------------

EXHIBIT 10.1


Title:


                        
INDEMNITEE:




                        
Name:


- 16 -
EXHIBIT A - GENERAL FORM OF UNDERTAKING FOR ADVANCEMENT OF EXPENSES
 
1.This instrument (this “Undertaking”) is being executed by the undersigned in
favor of CBOE Holdings, Inc., a Delaware corporation (the “Corporation”),
pursuant to that certain Amended and Restated Director Indemnification
Agreement, made as of [·] (the “Indemnification Agreement”), by and between the
Corporation and the undersigned. Capitalized terms used but not defined in this
Undertaking shall have the meanings ascribed to such terms in the
Indemnification Agreement.


2.I am requesting advancement of Expenses which have been or will be actually
and reasonably incurred by me or on my behalf in connection with a Proceeding to
which I am a party or am threatened to be made a party, or in which I am or may
be participating, by reason of my Corporate Status.


3.With respect to all matters related to such Proceeding, I believe I acted in
good faith and in a manner I reasonably believed to be in or not opposed to the
best interests of the Corporation or its Affiliates, and, with respect to any
criminal Proceeding, I had no reasonable cause to believe that my conduct was
unlawful.


4.I hereby undertake to repay any advancement of Expenses if it shall ultimately
be determined by final judicial decision from which there is no further right to
appeal or otherwise in accordance with Delaware law that I am not entitled to be
so indemnified for such Expenses.


5.I am requesting advancement of Expenses in connection with the following
matter: [PROVIDE DETAILS]






                        
Name of Indemnitee:
Dated:







